           Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WALTER D. CARLSON                                  )
                                                   )
               Plaintiff,                          )
                                                   )
    -vs-                                           )       Civil Action No. 19-1008
                                                   )
ANDREW M. SAUL,                                    )
ACTING COMMISSIONER OF SOCIAL                      )
SECURITY,                                          )
                                                   )
       Defendant.                                  )

AMBROSE, Senior District Judge.

                                  OPINION AND ORDER


                                          Synopsis

       Plaintiff Walter D. Carlson (“Carlson”) has filed multiple prior applications for

disability benefits relating to several prior periods. For instance, on a prior claim,

although he was found to be disabled between November 28, 2011 through July 22,

2013, it was determined that improvement then occurred and by July 23, 2013, Carlson

was capable of performing a full range of light work. (R. 70) Carlson then filed a

subsequent claim on January 28, 2014. (R. 70) In that case, ALJ Kenworthy concluded

that Carlson had the residual functional capacity (“RFC”) to perform sedentary work with

certain restrictions. (R. 74) Consequently, on April 5, 2016, he denied Carlson’s

application for benefits.

       The instant application was filed following that decision. Carlson alleges an onset

date of November 29, 2016. (R. 15) ALJ Brasch denied his claim following a hearing

during which both Carlson and a vocational expert (“VE”) testified. That appeal is before

                                              1
         Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 2 of 8



me now. Before the Court are the parties’ cross-motions for summary judgment. See

ECF Docket Nos. 11 and 13. For the reasons set forth below, the ALJ’s decision is

vacated and this case is remanded for further consideration.

                                           Opinion

   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.



                                               2
         Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 3 of 8



       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995

(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       At step one, the ALJ determined that Carlson has not engaged in substantial

gainful activity since the alleged onset date. (R. 17) The ALJ also determined that

Carlson suffered from several severe impairments. Specifically, the ALJ found that

Carlson has chronic obstructive pulmonary disease / asthma; non-specific lung nodules;

lumbar degenerative disc disease with radiculitis; sacroiliac joint dysfunction, status/post

bilateral bunion repair; bilateral foot paresthesias; myofascial pain syndrome; and

hearing loss. (R. 17) Those impairments, or a combination thereof, however, do not

meet or equal one of those listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 18-

19) Further, the ALJ concluded that Carlson had the RFC to perform light work with a

number of limitations. (R. 19) Additionally, the ALJ found that, although Carlson has no



                                             3
         Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 4 of 8



past relevant work, considering his age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy which Carlson could

perform. (R. 23-24) Accordingly, the ALJ denied benefits.

       III. Discussion

       Carlson asserts only one challenge on appeal – that ALJ Brasch erred in failing

to articulate what weight, if any, he gave to a prior ALJ ruling. Specifically, in April 2016,

ALJ Kenworthy found that Carlson had the RFC to perform sedentary work with certain

limitations. (R. 74) That decision was included in the record evidence before ALJ Brasch

in evaluating Carlson’s claim for benefits with an onset date of November 2016. In

finding Carlson capable of performing light work, ALJ Brasch’s opinion is at odds with

ALJ Kenworthy’s opinion. Yet ALJ Brasch’s opinion is devoid of any mention of ALJ

Kenworthy’s decision.

       The absence of a discussion mandates a remand. As my colleague in Zavilla v.

Astrue, Civ. No. 9-133, 2009 WL 3364853, at * 15 (W.D. Pa. Oct. 16, 2009) discussed,

although findings regarding a claimant’s RFC in an earlier decision are not binding in

later proceedings, an ALJ errs by failing to explicitly address those findings and in not

explaining what weight, in any, was given to that earlier decision. “As a consequence,

the ALJ’s decision is not supported by substantial evidence and a remand for further

proceedings is necessary to address the prior findings and their applicability, if any, to

Plaintiff’s current application.” Zavilla, 2009 WL 3364853, at * 15. See also, Dias v.

Saul, Civ. No. 17-1812, 2019 WL 4750268, at * 7 (M.D. Pa. Sept. 30, 2019) (“the failure

to reconcile the 2011 Opinion with the plaintiff’s underlying application for disability was

erroneous in this case.”); Solis v. Astrue, Civ. No. 8-3483, 2010 WL 2898798, at * 6



                                              4
         Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 5 of 8



(E.D. Pa. July 22, 2010) (“[b]ecause the ALJ did not address ALJ Arrastia’s findings that

plaintiff’s mental impairment was severe in the period immediately prior to January 24,

1999, and that, as a result of this impairment, plaintiff was ‘moderately limited in her

ability to understand, remember, and carry out detailed instructions and her ability to

maintain attention and concentration,’ his decision is not supported by substantial

evidence.”) and Krokus v. Colvin, Civ. No. 13-389, 2014 WL 31360, at *1 n. 1 (W.D. Pa.

Jan. 2, 2014) (“[A] subsequent ALJ is not bound by the RFC findings of a previous ALJ

for a later period. The earlier findings are relevant, of course, but lack preclusive effect.

What the ALJ must do is consider all of the evidence for the relevant period, not merely

take the prior RFC determination and explain any changes from that determination

based on evidence of a later change in condition.”)

       The Commissioner urges that Zavilla and its progeny is no longer good case law

because the regulation Zavilla considered was not in effect at the time ALJ Brasch

issued his decision in this case. I am not convinced by the Commissioner’s argument.

The version of Section 416.912(b)(5) in effect when Carlson actually filed his claim

provided that “evidence” included “decisions by any governmental or nongovernmental

agency about whether you are disabled or blind.” 20 C.F.R. 416.912(b)(5) (in effect

between April 20, 2015 to March 26, 2017). That in turn references 20 C.F.R. 416.904,

which provides that decisions by other governmental agencies, such as the Department

of Veteran’s Affairs, are not binding on the Social Security Administration. It explains

that “we will consider all of the supporting evidence underlying the other governmental

agency or nongovernmental entity’s decision that we receive as evidence in your claim

in accordance with 416.913(a)(1) through (4).” If the Social Security Commission is



                                              5
         Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 6 of 8



willing to consider decisions made by other governmental agencies, it stands to reason

that it will consider its own decisions.

       Additionally, the fact that the regulation may have been amended by the time that

ALJ Brasch issued his decision so as to omit reference to “decisions by other

governmental agencies,” does not negate the underlying point of law relied upon in

Zavilla. The Zavilla court cited to the Third Circuit Court of Appeals statement that, “[i]n

making a residual functional capacity determination, the ALJ must consider all evidence

before him.” Burnett v. Commr. of Soc. Sec., 220 F.3d 112, 121 (3d Cir. 2000), citing,

Plummer v. Apfel,186 F.3d 422, 429 (3d Cir. 1999); and Doak v. Heckler, 790 F.2d 26,

29 (3d Cir. 1986). In articulating the need to consider all evidence of record, the Third

Circuit did not rely on 20 C.F.R. 416.912(b)(5). The duty to consider all evidence of

record remains good law. Lucent v. Comm’r. of Soc. Sec., Civ. No. 19-780, 2020 WL

2217269, at * 7 (M.D. Pa. May 7, 2020) Miller v. Saul, Civ. No. 19-871, 2020 WL

2122348, at * 6 (M.D. Pa. May 4, 2020) See also, Dias v. Saul, Civ. No. 171812, 2020

WL 1627444, at * 2 (M.D. Pa. Apr. 2, 2020) (citing Burnett in stating that, “[w]e did not

find that the current ALJ is bound by the previous ALJ’s reasoning, or that the ALJ did

not have evidence regarding the severity of the plaintiff’s left-hand injury. Rather, we

indicated that an ALJ must address all the relevant evidence.”).

       Consequently, because the ALJ did not discuss the prior decision or the weight, if

any, he gave ALJ Kenworthy’s decision, I must remand this case. This is not to say that

Carlson will be entitled to benefits. It may be, as the Commissioner suggests, that the

prior decision was based upon a pulmonary impairment that had improved by the time

that ALJ Brasch issued his decision. If this is the basis for discounting ALJ Kenworthy’s



                                             6
        Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 7 of 8



decision, ALJ Brasch must so indicate. Without a discussion, however, this Court

cannot ascertain whether ALJ Brasch failed to consider the earlier decision or

discounted it for legitimate reasons. Therefore, this case must be remanded.

   On remand, the ALJ should consider and make specific findings regarding the

impact of ALJ Kenworthy’s 2016 decision and RFC finding as it relates to the pending

application.




                                           7
           Case 2:19-cv-01008-DWA Document 15 Filed 05/14/20 Page 8 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WALTER D. CARLSON                             )
          Plaintiff,                          )
                                              )
    -vs-                                      )       Civil Action No. 19-1008
                                              )
ANDREW M. SAUL,                               )
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )
                                              )
      Defendant.                              )

AMBROSE, Senior District Judge.




                                ORDER OF COURT

      Therefore, this 14th day of May, 2020, it is hereby ORDERED that the

Defendant’s Motion for Summary Judgment (Docket No. 13) is DENIED and the

Plaintiff’s Motion for Summary Judgment (Docket No. 11) is GRANTED. It is further

ORDERED that the case is REMANDED for further consideration consistent with the

Opinion set forth above.

                                              BY THE COURT:



                                              ____________________________
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          8
